DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-30 of copending Application No. 16/801672 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as following:

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.





Application ‘672  					Application ‘622
19 and 26. A method of wireless communication of a base station, comprising: 
constructing a message associated with at least one of a plurality of component carriers (CCs) or a plurality of bandwidth parts (BWPs) configuring multiple spatial parameters for at least one of the plurality of CCs or the plurality of BWPs, wherein the message includes identification information related to the at least one of the plurality of CCs or the plurality of BWPs and includes configuration information of spatial parameters for the plurality of BWPs; and
transmitting the message to a User Equipment (UE).
20. The method of claim 19, wherein the message includes configuration information of the spatial parameters that applies for the plurality of CCs.

21. The method of claim 19, wherein each of the spatial parameters is based on at least one of a resource identifier (ID), a resource set ID, a CC ID, or a BWP ID or a combination thereof.
22 and 27. The method of claim 19, further comprising: receiving, from the UE, an initial message associated with at least one of the plurality of CCs or the plurality of BWPs indicating a same spatial relation for the at least one of the plurality of CCs or the plurality of BWPs; and constructing a single update message, based on the message received from the UE, including re-configuration information of the spatial parameters for each of the plurality of BWPs, the plurality of CCs, or the plurality of UL/DL resources.

23 and 28. The method of claim 4, wherein the single update message indicates a plurality of resources using a resource group identifier (ID).
24 and 29. The method of claim 5, wherein the group ID identifies a group of physical uplink control channel (PUCCH) resources.
25 and 30. The method of claim 4, wherein the single update message is received in a medium access control-control element (MAC-CE).

1, 8, 15 and 22. A method of wireless 
communication at  a user equipment UE), 
comprising: 
receiving, from a base station, a message 
associated with at least one of a plurality 
of component carriers (CCs), a plurality of
 bandwidth parts (BWPs), or a plurality of 
uplink (UL)/downlink (DL) resources 
configuring multiple spatial parameters for
 each of the plurality of CCs, the plurality 
of BWPs, or the plurality of UL/DL 
resources; and 
communicating with the base station 
based on the message.
2, 9, 16 and 23. The method of claim 1, 
wherein the message includes 
information indicating the plurality of 
BWPs or the plurality of CCs, and 
includes configuration information of the 
spatial parameters that applies for each 
of the plurality of BWPs, the plurality of 
CCs, or the plurality of UL/DL resources.
3, 10, 17 and 24. The method of claim 2,
 wherein each of the spatial parameters is 
based on at least one of a resource 
identifier (ID), a resource set ID, a CC ID, 
or a BWP ID or a combination thereof.
4, 11, 18 and 25. The method of claim 2,
Further comprising: transmitting, to the 
base station, an initial message 
associated with at least one of the 
plurality of CCs or  the plurality of BWPs 
indicating a same spatial relation for the
 at least one of the plurality of CCs or the
 plurality of BWPs; and receiving, from 
the base station, a single update 
message, based on the message 
received from the UE, including 
re-configuration information of the spatial 
parameters for each of the plurality of 
BWPs, the plurality of CCs, or the 
plurality of UL/DL resources.
5, 12, 19 and 26. The method of claim 4, 
wherein the single update message 

indicates a plurality of resources using a 
resource group identifier (ID).
6, 13, 20 and 27. The method of claim 5,
wherein the group ID identifies a group of
physical uplink control channel (PUCCH) 
resources.
7, 13, 20 and 27. The method of claim 4, 
 wherein the single update message is 
received in a medium access control-
control element  (MAC-CE).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22-28 rejected under 35 U.S.C. 101 because the claimed invention of a computer-readable storage medium including computer-executable instructions is directed to non-statutory subject matter.   The “medium” in the computer readable storage medium (also called machine readable storage medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se, particularly when the specification is silent.  See MPEP §2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claims are rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter); see Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. § 101, Aug. 24, 2009; p. 2 and Official Gazette Notice link:  
http://www.uspto.gov/web/offices/com/sol/og/2010/week08/TOC.htm#ref20 or Subject Matter Eligibility of Computer Readable Media (26Jan2010), 1351 OG 212 (23FEB2010). 
It is suggested that the claims be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-12, 14-19, 21-26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan [US 2020/0177265] in view of Zhang [US 2020/0107341].
As claims 1, 8, 15 and 22, Guan discloses an apparatus and method of wireless communication at a user equipment (UE) which comprising a processor and memory [Fig 2, Ref Terminal device and Fig 8 includes memory and processor], comprising: receiving, from a base station, a message associated with at least one of a plurality of component carriers (CCs), a plurality of bandwidth parts (BWPs), or a plurality of uplink (UL)/downlink (DL) resources configuring information for each of the plurality of CCs, the plurality of BWPs, or the plurality of UL/DL resources [Fig 2, Ref S102, Par. 0004 “AOA parameters”, 0034 “ frequency resource is component carrier or bandwidth part”, 0043-0050, 0052, 0055 “configuration information includes QCL information”, 0056, 0072-0073, 0078, 0085-0094, 0104-0105, 0108, 0110, 0112, 0115, 0119, 0122, 0160-0163, 0261, 0267, 0268, 0269, 0272, 0275, 0279, 0282, 0332, 0342, 0347, 0348, 0350, 0352-0353, 0360, 0372, 0375, 0377, 0382, 0388, 0395, 0400, 0406, 0412, 0419, Fig 11a, Ref S301, Par. 0261-0265, Fig 12, Ref S401, Par. 0395]; and communicating with the base station based on the message [Fig 2, Ref S105].  However, Guan fails fully disclose what Zhang discloses configuring multiple spatial parameters [Fig 2, Ref 210 discloses a terminal device for receiving a configuration information from base station, Par. 0160-0163] and communicating with the base station based on the message [Fig 2, Ref 220 discloses the terminal device transmitting signal based on the Ref 210].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for conveying a message includes multiple spatial parameters configured with resources from base station to UE as disclosed by Zhang into the teaching of Guan.  The motivation would have been to compensate for path loss.
As claims 2, 9, 16 and 23, Guan discloses the message includes information indicating the plurality of BWPs or the plurality of CCs [Par. 0034, 0050], and includes configuration information of the spatial parameters that applies for each of the plurality of BWPs, the plurality of CCs, or the plurality of UL/DL resources [Par. 0091].
As claims 3, 10, 17 and 24, Guan discloses each of the spatial parameters is based on at least one of a resource identifier (ID), a resource set ID, a CC ID, or a BWP ID or a combination thereof [Par. 0050].
As claims 4, 11, 18 and 25, Guan discloses transmitting, to the base station, an initial message associated with at least one of the plurality of CCs or the plurality of BWPs indicating a same spatial relation for the at least one of the plurality of CCs or the plurality of BWPs [Fig 3, Ref S105 and Par. 0198-0200 which discloses each resource has a same spatial relation when resource value is 1]; and receiving, from the base station, a single update message, based on the message received from the UE, including re-configuration information of the spatial parameters for each of the plurality of BWPs, the plurality of CCs, or the plurality of UL/DL resources [Par. 0198-0200 and 0206 wherein spatial  parameters, Par. 0184].
As claims 5, 12, 19 and 26, Guan discloses the single update message indicates a plurality of resources using a resource group identifier (ID) [Par. 0050].
As claims 7, 14, 21 and 28, Guan discloses the single update message is received in a medium access control-control element (MAC-CE) [Par. 0044].
Claims 6, 13, 20 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan ‘265 and Zhang as applied to claims 1, 8, 15 and 22 above, and further in view Guan [US 2020/0178280].
Guan discloses the group ID identified control channel [Par. 0044] and Zhang discloses PUCCH [Par. 0020] but Guan and Davydov fail to disclose what Guan ‘280 discloses a group of physical uplink control channel (PUCCH) resources [Par. 0132, 0146, 0147, and 0154].
Since, PUCCH is well known and expected in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for using PUCCH for conveying data as disclosed by Guan ‘280 into the teaching of Guan and Zhang.  The motivation would have been to exchange control data between the devices.
Claims 1-5, 7-12, 14-19, 21-26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan [US 2020/0177265] in view of Davydov [WO2018/075205].
As claims 1, 8, 15 and 22, Guan discloses Guan discloses an apparatus and method of wireless communication at a user equipment (UE) which comprising a processor and memory [Fig 2, Ref Terminal device and Fig 8 includes memory and processor], comprising: receiving, from a base station, a message associated with at least one of a plurality of component carriers (CCs), a plurality of bandwidth parts (BWPs), or a plurality of uplink (UL)/downlink (DL) resources configuring information for each of the plurality of CCs, the plurality of BWPs, or the plurality of UL/DL resources [Fig 2, Ref S102, Par. 0004 “AOA parameters”, 0034 “ frequency resource is component carrier or bandwidth part”, 0043-0050, 0052, 0055 “configuration information includes QCL information”, 0056, 0072-0073, 0078, 0085-0094, 0104-0105, 0108, 0110, 0112, 0115, 0119, 0122, 0160-0163, 0261, 0267, 0268, 0269, 0272, 0275, 0279, 0282, 0332, 0342, 0347, 0348, 0350, 0352-0353, 0360, 0372, 0375, 0377, 0382, 0388, 0395, 0400, 0406, 0412, 0419, Fig 11a, Ref S301, Par. 0261-0265, Fig 12, Ref S401, Par. 0395]; and communicating with the base station based on the message [Fig 2, Ref S105].  However, Guan fails to fully disclose what Davydov discloses a message which associated each of plurality of the plurality of CCs or the plurality of BWPs includes multiple spatial parameters [Par. 0072-0080, 0088-0089 discloses message associated to the component carriers including spatial parameters such as delay spread, Doppler spread, average delay, Doppler drift wherein each component carrier of plurality of component carriers includes spatial parameters, Par. 0064, 0066, 0075-0079, 0081-0092].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for conveying a message includes multiple spatial parameters configured with resources from base station to UE as disclosed by Davydov into the teaching of Guan.  The motivation would have been to compensate for path loss.
As claims 2, 9, 16 and 23, Guan/Davydov discloses the message includes configuration information of the spatial parameters that applies for each of plurality of BWPs, the plurality of CCs, or the plurality of UL/DL resources [Guan discloses at Fig 3, Ref S102 and Davydov discloses at Par. 0064, 0066, 0075-0079, 0081-0092].
	As claims 3, 10, 17 and 24, Guan discloses each of the spatial parameters is based on at least one of a resource identifier (ID), a resource set ID, a CC ID, or a BWP ID or a combination thereof [Par. 0050].
	As claims 4, 11, 18 and 25, Guan discloses receiving, from the UE, an initial message associated with at least one of the plurality of CCs or the plurality of BWPs indicating a same spatial relation for the at least one of the plurality of CCs or the plurality of BWPs [Fig 3, Ref S105 and Par. 0198-0200 which discloses each resource has a same spatial relation when resource value is 1]; constructing a single update message, based on the message received from the UE, including re-configuration information of the spatial parameters for each of the plurality of resource groups associated with at least one of the plurality of BWPs or the plurality of CCs; and transmitting the single update message to the UE [Par. 0198-0200 and 0206 wherein spatial  parameters, Par. 0184].
As claims 5, 11, 19 and 26, Guan discloses the single update message indicates a plurality of resources using a resource group identifier (ID) [Par. 0050].
As claims 7, 14, 21 and 28, Guan discloses the single update message is received in a medium access control-control element (MAC-CE) [Par. 0044].
Claims 6, 13, 20 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan ‘265 and Davydov as applied to claims 1, 8, 15 and 22 above, and further in view Guan [US 2020/0178280].
Guan discloses the group ID identified control channel [Par. 0044] but Guan and Davydov fail to disclose what Guan ‘280 discloses a group of physical uplink control channel (PUCCH) resources [Par. 0132, 0146, 0147, and 0154].
Since, PUCCH is well known and expected in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for using PUCCH for conveying data as disclosed by Guan ‘280 into the teaching of Guan and Davydov.  The motivation would have been to exchange control data between the devices.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414